DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/2021 has been entered. 
Claims 1, 3, 5-7, 11-14, and 16-20 are amended and claims 21-23 are added in response to the last office action. Klein, Sumimoto, and Sarkar et al were cited, previously. Claims 1, 3-7, 9-14, and 16-23 are presented for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12-14, 16, 17, and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein [US 2004/0215852 A1] in view of Sarkar et al [US 2019/0129950 A1].
As to claims 1, 7, and 14, Klein teaches a pipelined-data-transform-enabled data mover system, comprising:
a memory system that includes a network-connected memory fabric [e.g., “In operation, data to be operated on by the PEs are first written to the DRAM, generally from an external source such as a disk, network or input/output (‘I/O’) device in a host computer system” in paragraph 0006]; and
a processing system [e.g., HOST CPU 20 in fig. 1] that is coupled to the memory system and that is configured to execute processing instructions that cause the processing system to perform one or more pipelined data transform operations when a data mover device is not available [e.g., “A common computer processing task involves sequentially processing large numbers of data items, such as data corresponding to each of a large number of pixels in an array.  Processing data in this manner normally requires fetching each item of data from a memory device, performing a mathematical or logical calculation on that data, and then returning the processed data to the memory device” in paragraph 0002]; and
a data mover device [e.g., active memory device 10 in fig. 1] that is coupled to the network-connected memory fabric and the processing system, wherein the data mover device is configured to:
receive, from the processing system, a data transform configuration that includes processing system instructions that are configured to cause the processing system to perform one or more pipelined data transform operations when the data mover is not available [e.g., “The active memory device 10 includes a first in, first out (‘FIFO’) buffer 38 that receives high level task commands from the host system 14, which may also 
convert the processing system instructions included in the data transform configuration to analogous data mover instruction that are configured to cause the data mover device to perform the one or more pipelined data transform operations [e.g., “The command engine 40 generates respective sequences of instructions corresponding to the received task commands.  These instructions are at a lower level than the task commands.  The instructions are coupled from the command engine 40 to either a processing element (‘PE’) FIFO buffer 44 or a dynamic random access memory (‘DRAM’) FIFO buffer 48 depending upon whether the commands are PE commands or DRAM commands” in paragraph 0016];
read, from at least one memory location included in the network-connected memory fabric over a network and according to the analogous data mover instruction, initial data [e.g., “In operation, data to be operated on by the PEs are first written to the DRAM, generally from an external source such as a disk, network or input/output (‘I/O’) device in a host computer system” in paragraph 0006; “If the instruction from the command engine 40 are DRAM instructions, they are passed to the DRAM FIFO buffer 48 and then to a DRAM Control Unit (‘DCU’) 60.  The DCU 60 couples memory 
perform, via at least one first data mover element included in the data mover device using the analogous data mover instructions and without utilizing resources of the processing system [e.g., “If the instructions are PE instructions, they are passed to the PE FIFO buffer 44 and then from the buffer 44 to a processing array control unit (‘ACU’) 50.  The ACU 50 subsequently passes microinstructions to an array of PEs 54.  The PEs 54 preferably operate as SIMD processors in which all of the PEs 54 receive and simultaneously execute the same instructions, but they may do so on different operands.  However, the PEs 54 may alternatively operate at MIMD processors or some other type of processors” in paragraph 0017; “The ACU 50 executes intrinsic routines each containing several microinstructions responsive to the command from the FIFO buffer 44. … The microinstructions in at least some of the intrinsics 84 cause the PEs 54 to perform respective operations on data received from the DRAM 54 through the register files 68” in paragraph 0019; ‘PEs executing a decompression algorithm to produce the decompressed data’ in paragraph 0024], at least one intermediate data transform operation on the initial data in order to produce intermediate data [e.g., “The compressed data are then transferred to the PEs 54, which execute a decompression 
output the intermediate data from the at least one first data mover element [e.g., “The decompressed data are then stored in the DRAM 64” in paragraph 0024] and input to at least one second data mover element included in the data mover device [e.g., “The decompressed data are then stored in the DRAM 64 and operated on by the PEs 54, as previously explained.  The results data are then stored in the DRAM 64” in paragraph 0024; “In response to common instructions passed to all of the PEs, the PE's fetch respective groups of data to be operated on by the PEs, perform the operations called for by the instructions, and then pass data corresponding to the results of the operations back to the DRAM” in paragraph 0006]; 
perform, via the at least one second data mover element using the analogous data mover instructions and without utilizing resources of the processing system, at least one final data transform operation on the intermediate data in order to produce final data [e.g., “If the instructions are PE instructions, they are passed to the PE FIFO buffer 44 and then from the buffer 44 to a processing array control unit (‘ACU’) 50.  The ACU 50 subsequently passes microinstructions to an array of PEs 54.  The PEs 54 preferably operate as SIMD processors in which all of the PEs 54 receive and simultaneously execute the same instructions, but they may do so on different operands.  However, the PEs 54 may alternatively operate at MIMD processors or some other type of processors” in paragraph 0017; “The ACU 50 executes intrinsic routines 
write, to at least one memory location included in the network-connected memory fabric over a network and according to the analogous data mover instructions, the final data [e.g., “In response to common instructions passed to all of the PEs, the PE's fetch respective groups of data to be operated on by the PEs, perform the operations called for by the instructions, and then pass data corresponding to the results of the operations back to the DRAM.  After they have been written to the DRAM, the results data can be either coupled back to the external source or processed further in a subsequent operation” in paragraph 0006; “If the instruction from the command engine 40 are DRAM instructions, they are passed to the DRAM FIFO buffer 48 and then to a DRAM Control Unit (‘DCU’) 60.  The DCU 60 couples memory commands and addresses to a DRAM 64 to read data from and write data to the DRAM 64.  In the embodiment shown in FIG. 1, there are 256 PE's 54 each of which is coupled to receive 8 bits of data from the DRAM 64 through register files 68.  The register files 68 thus allow operand data to be coupled from the DRAM 64 to the PEs 54, and results data to be coupled from the PEs 54 to the DRAM 64” in paragraph 0018; “The results data are then stored in the 
As such above, Klein teaches the intermediate data is output from the at least one first data mover element and input to the at least one second data mover element via at least one memory location. Klein does not expressly disclose the at least one first data mover element to provide the intermediate data as an input to the at least one second data mover element. However, Sarkar et al teach at least one first data mover element produces intermediate data from initial data and provides the intermediate data as an input data directly to at least one second data mover element to produce final data [e.g., “In one example, read module 118 may read at least one encoded data chunk from disk 112.  Decode module 120 may decode the at least one encoded data chunk to generate at least one decoded data chunk.  Encode module 122 may modify data blocks corresponding to the at least one decoded data chunk based on the data associated with the write operation.  Further, encode module 122 may re-encode the modified data blocks to form at least one re-encoded data chunk.  Redirect-on-write module 132 may write the at least one re-encoded data chunk at the new storage location on disk 112” in paragraph 0037]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sarkar et al’s teaching above including the at least one first data mover element to provide the intermediate data as an input directly to the at least one 
As to claims 3, 9, and 16, the combination of Klein and Sarkar et al teaches wherein the data transform configuration includes a single descriptor that configures the data mover device to perform multiple read operations from different memory locations in the network-connected memory fabric in order to read the initial data [e.g., “In response to common instructions passed to all of the PEs, the PE's fetch respective groups of data to be operated on by the PEs” in paragraph 0006, “Control and address (‘C/A’) signals are coupled to the program memory 70 from the ACU 50.  A memory map 80 of the program memory 70 according to one embodiment is shown in FIG. 2.  The memory map 80 shows a large number of intrinsics 84-1, -2, -3, -4 . . . N, each of which is composed of one or more microinstructions, as previously explained.  These microinstructions generally include both code that is executed by the ACU 50 and code that is executed by the PEs 54.  The microinstructions in at least some of the intrinsics 84 cause the PEs 54 to perform respective operations on data received from the DRAM 54 through the register files 68” in paragraph 0019 of Klein].
As to claims 4, 10, and 17, the combination teaches wherein the data mover device is configured to store the intermediate data prior to performing the at least one final data transform operation [e.g., “The compressed data are then transferred to the PEs 54, which execute a decompression algorithm to decompress the data.  The decompressed data are then stored in the DRAM 64 and operated on by the PEs 54, as previously explained.  The results data are then stored in the DRAM 64” in paragraph 0024 of Klein].
As to claims 6, 12, and 19, the combination teaches wherein the at least one intermediate data transform operation includes a first data encryption operation performed on the initial data retrieved from the network-connected memory fabric to produce the intermediate data, and wherein the at least one final data transform operation includes a second data encryption operation performed on the intermediate data produced from the first data encryption operation to provide the final data [e.g., “A rewrite operation of a compressed data chunk may involve the sequence of (a) reading the compressed data chunk, (b) decompressing the compressed data chunk to generate a decoded data chunk, (c) merging the decompressed data chunk with the new data, (d) recompressing the logical region to form the new compressed data chunk, and (e) rewriting the new compressed data chunk to the disk” in paragraph 0018]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sarkar et al’s teaching above in order to increase applicability and/or efficiency for accessing data to/from the memory system of Klein as a file system.
As to claims 13 and 20, the combination teaches wherein the at least one intermediate data transform operation includes a first data compression operation performed on the initial data retrieved from the memory system to produce the intermediate data, and wherein the at least one final data transform operation includes a second data compression operation performed on the intermediate data produced from the first data compression operation to provide the final data [e.g., “A rewrite operation of a compressed data chunk may involve the sequence of (a) reading the compressed data chunk, (b) decompressing the compressed data chunk to generate a decoded data 
As to claims 21-23, the combination teaches the data mover device performing at least one of a read operation, a write operation, or a copy operation associated with data on the network-connected memory fabric to relieve the processing system from having to use processing cycles to perform the at least one of the read operation, the write operation, or the copy operation [e.g., “In operation, data to be operated on by the PEs are first written to the DRAM, generally from an external source such as a disk, network or input/output ("I/O") device in a host computer system.  In response to common instructions passed to all of the PEs, the PE's fetch respective groups of data to be operated on by the PEs, perform the operations called for by the instructions, and then pass data corresponding to the results of the operations back to the DRAM.  After they have been written to the DRAM, the results data can be either coupled back to the external source or processed further in a subsequent operation.  By operating on the data using active memory devices, particularly active memory devices using SIMD PEs and MIMD PEs, the data can be processed very efficiently” in paragraph 0006 of Klein].
Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein and Sarkar et al as applied to claims 1, 7, and 14 above, and further in view of Sumimoto [US 2007/0288810 A1].
	As to claims 5, 11, and 18, the combination of Klein and Sarkar et al does not teach, however Sumimoto teaches wherein the at least one intermediate data transform operation includes a memory compare operation that compares the initial data retrieved from different memory locations in the memory system, and wherein the at least one final data transform operation includes a data difference operation that identifies differences in the intermediate data produced from the comparison performed in the memory compare operation to provide the final data [e.g., “In order to simultaneously read data from the plurality of memory cells, for example, identical data are written to the memory cell array in advance, and then are outputted to the coincidence detection circuit 7.  The coincidence detection circuit 7 makes a comparison between the received identical data and another identical data, makes a determination of coincidence/anticoincidence of the data, and outputs a result of the determination to the data compression circuit 8.  If the coincidence detection circuit 7 determines that all data are coincident with each other, the data compression circuit 8 outputs data of an optional memory cell.  If the coincidence detection circuit 7 determines that there is data different from the remaining data, the data compression circuit 8 substitutes optional data for the different data, and outputs the substitute data” in paragraph 0051]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to implement Sumimoto’s teaching 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILWOO PARK whose telephone number is (571) 272-4155.  The examiner can normally be reached on M-F, 10 AM-6 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. lnformation regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ILWOO PARK/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        4/8/2021